        Case 2:18-cr-00759-CJC Document 144 Filed 05/31/19 Page 1 of 1 Page ID #:1039

                                    UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA

                                     CRIMINAL MINUTES – GENERAL



 Case No.       CR 18-00759-CJC                                                 Date    May 31, 2019


 Present: The Honorable          CORMAC J. CARNEY, UNITED STATES DISTRICT JUDGE
 Interpreter     None
                                                                           David T. Ryan – Not Present
         Gabriela Garcia                     Not Reported
                                                                         George Emel Pence – Not Present
            Deputy Clerk               Court Reporter/Recorder                  Assistant U.S. Attorney


       U.S.A. v. Defendant(s):       Present Custody Bond        Attorneys for Defendants:   Present App. Ret.
Robert Paul Rundo                     Not        X             Julia Deixler                  Not     X
Robert Boman                          Not        X             Peter C. Swarth                Not     X
Tyler Laube                           Not                 X    Jerome J. Haig                 Not     X
Aaron Eason                           Not                 X    John Neil McNicholas           Not     X

PROCEEDINGS:               MINUTES OF IN CHAMBERS ORDER GRANTING THE FREE EXPRESSION
                           FOUNDATION, INC.’S APPLICATION FOR LEAVE TO FILE AMICUS CURIAE
                           BRIEF



        The application of The Free Expression Foundation, Inc. for leave to file an amicus curiae
brief, (Dkts. 140–41), is GRANTED. The brief is deemed filed.

                                                                                        -       :         -
                                                         Initials of Deputy Clerk gga




CR-11 (10/08)                               CRIMINAL MINUTES - GENERAL                                Page 1 of 1
